Mr. Chief Justice Hollerich delivered the opinion of the court: On July 1st, 1936; October 15th, 1936; and October 23d, 1936, claimant delivered to the respondent certain road oil for use on a detour on S. B. I. Route No. 104 near Franklin, Illinois, pursuant to a previous purchase order issued by the Division of Purchases and Supplies, Department of Finance, of the respondent. It is admitted that the merchandise was delivered as ordered, and that the quality, quantities and prices were in accordance with the purchase order. Through an error on the part of a representative of the Division of Highways, the quantities shown in the complaint were not scheduled in time for payment from the 59th biennium appropriation, and it therefore became necessary for the claimant to file his claim in this court. We have repeatedly held that where materials or supplies have been properly furnished to the State, and a bill therefor has been submitted within a reasonable time, but the same was not approved and vouekered for payment before the lapse of the appropriation from which it is payable, without any fault or neglect on the part of the claimant, an award for the reasonable value of such materials or supplies will be made, where, at the time of the purchase thereof, there were sufficient funds remaining unexpended in the appropriation to pay for the same. Metropolitan Electrical Supply Co. vs. State, No. 3270, decided at the present term of this court, and cases there cited. The facts in this case bring' it within the rule above set forth, and therefore claimant is entitled to an award for the amount due it in accordance with the aforementioned purchase order, to wit, $234.27. Award is therefore entered in favor of the claimant for the sum of Two Hundred Thirty-four Dollars and Twenty-seven Cents ($234.27).